DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/06/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 9
Amended claims: 1, 3-5, 11, and 17
New claims: 21
Claims currently under consideration: 1-8 and 10-21
Currently rejected claims: 1-8 and 10-21
Allowed claims: None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “surface location”, which is indefinite. Claim 1 recites “creating multiple channels…by piercing only one surface location”, which logically must be interpreted as being a single puncture of the cheese surface wherein the channels are at different angles from that puncture origin point. However, claim 4 requires piercing the block by creating all the channels at one time, which would be impossible if multiple needles were supposed to travel through the same puncture point simultaneously. Claim 5 requires multiple channels over a particular area, plane on the surface of the block of cheese rather than a single puncture point as is recited by the term “only one surface location”.
The term “same angle” in claim 1 renders the claim indefinite, since it is unclear what the angle is in relation to. Presumably, the claim is intended to require that the multiple channels are parallel to each other. However, the requirement of the claim that the cheese is pierced at “only one surface location” would prevent the formation of parallel channels, since reinserting a needle through the same puncture point at “a same angle” would simply follow the path of the first channel, thus precluding the formation of multiple channels at “a same angle”.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guilloteau (U.S. 2013/0266690 A1).
Regarding claim 1, Guilloteau discloses a method for producing cheese ([0002]) comprising (a) creating multiple parallel channels in a block of cheese by piercing a surface location of the block at an angle that is other than perpendicular to the surface location ([0012], [0013], [0058], Figs. 1a and 1b), where the block of cheese may be rectangular ([0048]), and (b) inoculating the channels with mold spores ([0013]). The limitation that “only” one surface location is pierced is of no consequence, since the claim uses the term “comprising” as the transitional phrase.
As for claim 2, Guilloteau discloses the angle as being between about 10°-80° relative to the plane of the surface and a plane perpendicular to the surface ([0058], Fig. 1a, needles through hole sets 3 and 4 that are toward the edges of the array).
As for claim 3, Guilloteau discloses multiple channels being created by piercing the block (Figs. 1b and 1c). Guilloteau also discloses an embodiment wherein one channel at a time is created ([0055], where a stated preference for simultaneous needling indicates the reference should also be read as disclosing non-preferred embodiments wherein needling is not performed simultaneously).
As for claim 4, Guilloteau discloses the multiple channels as being created by piercing the block creating all of the multiple channels at one time ([0055], where “all of the needles are pressed in all of the planes, preferably simultaneously”).
As for claim 5, Guilloteau discloses the multiple channels are created by piercing the block to create 2-6 channels per square inch of the block ([0064], Fig. 1a, where a cylindrical cheese with a diameter of 23 cm, or about 9 inches, and a thickness of 4.5 cm, or about 1.8 inches, results in an apparent “surface area” of roughly 16.2 in2, at least as related to the surface of the needles that are inserted to the block, minus roughly 15% of surface area on each end of the array where needles are absent, for a surface area of about 11.3 in2, and where 20 channels are pierced in one array, resulting in a frequency of about 2 channels/in2).
As for claim 6, Guilloteau discloses the channels as having a diameter from about 1/8-1/2 inch (specifically, 3-7 mm, or 0.12-0.28 inches) ([0056]).
As for claim 7, Guilloteau discloses the cheese as being blue cheese ([0002]).
As for claim 8, Guilloteau discloses the mold spores as being Penicillium
As for claim 10, Guilloteau discloses the channels as being arranged in a predetermined pattern (Fig. 1a).
Regarding claim 11, Guilloteau discloses a method for producing a sliceable blue vein cheese ([0002]-[0003]) comprising (a) introducing multiple channels into a block of blue vein cheese having therein mold spores by piercing the block at an angle between about 10°-80° relative to the plane of the surface of the block and a second plane perpendicular to the first plane ([0012], [0013], [0058], Fig. 1a, needles through hole sets 3 and 4 that are toward the edges of the array), wherein the channels are substantially parallel to one another ([0064], Figs. 1a and 1b, where three rows of channels that would include pairs of channels in the tops and bottom rows that would be parallel), (b) incubating the block under conditions for mold growth ([0070]), and (c) slicing the block ([0032], [0052], where the “characteristic cutting surfaces that visually distinguish it from the known blue cheeses” indicates that portions from the block have been sliced to reveal the “characteristic cutting surface”).
As for claim 12, Guilloteau discloses an embodiment wherein one channel at a time is created ([0055], where a stated preference for simultaneous needling indicates the reference should also be read as disclosing non-preferred embodiments wherein needling is not performed simultaneously).
As for claim 13, Guilloteau discloses the multiple channels as being introduced by piercing the block creating all of the multiple channels at one time ([0055], where “all of the needles are pressed in all of the planes, preferably simultaneously”).
As for claim 14, Guilloteau discloses the multiple channels are introduced by piercing the block to create 2-6 channels per square inch of the block ([0064], Fig. 1a, where a cylindrical cheese with a diameter of 23 cm, or about 9 inches, and a thickness of 4.5 cm, or about 1.8 2, at least as related to the surface of the needles that are inserted to the block, minus roughly 15% of surface area on each end of the array where needles are absent, for a surface area of about 11.3 in2, and where 20 channels are pierced in one array, resulting in a frequency of about 2 channels/in2).
As for claim 15, Guilloteau discloses an embodiment wherein one channel at a time is created ([0055], where a stated preference for simultaneous needling indicates the reference should also be read as disclosing non-preferred embodiments wherein needling is not performed simultaneously). The reference further indicates that needling may be performed “by any suitable means” ([0050]) and discloses that an automated needling machine utilizes an array of needles ([0052], [0061]). A skilled practitioner would recognize that the disclosed machine would not be suited for practicing the embodiment wherein one channel at a time is created. Guilloteau is thus read as implicitly teaching that performing the embodiment wherein one channel at a time is created should involve manually piercing the block with a needle.
As for claim 16, Guilloteau discloses piercing the block in an automated process ([0052], “needling is performed with an instrument having multiple needles”; [0061]).
Regarding claim 17, Guilloteau discloses a method for producing cheese ([0002]) that is sliced ([0032], [0052], where the “characteristic cutting surfaces that visually distinguish it from the known blue cheeses” indicates that portions from the block have been sliced to reveal the “characteristic cutting surface”), the method comprising (a) introducing multiple channels within a block of cheese having therein mold spores by piercing at least one surface of the block at an angle that is other than perpendicular to the first surface ([0012], [0013], [0058], Fig. 1a), wherein the angle is at least 10° (Fig. 1a, needles through hole sets 3 and 4 that are toward the edges of the array), (b) incubating the block under conditions for mold growth ([0070]), and (c) 
As for claim 18, Guilloteau discloses the multiple channels as being introduced by piercing the block creating all of the multiple channels at one time ([0055], where “all of the needles are pressed in all of the planes, preferably simultaneously”).
As for claim 19, Guilloteau discloses three rows of channels that would include pairs of channels in the tops and bottom rows that would be at the same angle ([0064], Fig. 1a). To the extent the claimed method may be interpreted as not encompassing the whole block of cheese and instead applies only to a selected portion of a block of cheese, the reference discloses the angle of each of two channels being approximately the same.
As for claim 20, Guilloteau discloses the channels as being arranged in a predetermined pattern (Fig. 1a).
As for claim 21, Guilloteau discloses a method for piercing a block of cheese ([0002], [0012]) comprising (a) providing a block of cheese having a first surface ([0012]); (b) orienting .
Response to Arguments
Claim Rejections - 35 U.S.C. § 102(b) of claims 1-20 over Guilloteau: Applicant's arguments have been fully considered but they are not persuasive.
Applicant first argued that “a circular block is not intended to create slices from but to be sold as a circular block rather than sold as slices” and that the channels created on sides 7 and 8 are not parallel with each other (Applicant’s Remarks, p. 5, ¶3).
However, the manner in which cheese is allegedly sold is of no consequence. Cheese in a circular block will ultimately be sliced or comparably reduced in size upon use in a food product. A circular cheese block per se is not conventionally used in food applications. Guilloteau also discloses that the shape of the cheese can be in any form ([0048]).
The present claims also do not exclude the piercing of additional channels in the cheese block that do not conform with the claimed pattern. The claims utilize “comprising” as the transitional phrase, thus being open-ended and not excluding additional, unrecited elements or method steps. MPEP 2111.03 I. The claims merely require at least “multiple channels” which conform to the claimed requirements, which Examiner maintains are disclosed by Guilloteau. Applicant’s arguments are thus unpersuasive.
Applicant further argued that the guide holes 4 in side 8 of Fig. 1a “are not intended to create channels at an angle other than substantially horizontal” due to the flares in the holes 
The claim rejections do not rely on such a reading of Guilloteau, which renders Applicant’s argument moot. To clarify, in Fig.1a, the farthest left and farthest right channels intersect the curved surface of the cheese block at an angle that is roughly 45°, even though the channel in the center would be perpendicular. Even when the overall array of needles is moved together in a direction that would be perpendicular to the surface of the cheese block that is closest to the needle array and that is contacted first by the array, the farthest needles would not initially puncture the cheese block and would only reach the block at a later point when they would be at an angle substantially less than perpendicular. The flare of the channels is irrelevant.
Applicant alleged that “there is no disclosure or suggestion in Guilloteau of intentionally creating channels at an angle other than horizontal and parallel to the resting surface of the block” (Applicant’s Remarks, p. 5, ¶5).
To the contrary, Fig.1a clearly shows needles/channels at the edge of the array contacting the cheese block at an angle that is much less than perpendicular.
Applicant next argued that Guilloteau allegedly teaches away from angled channels (Applicant’s Remarks, p. 5, ¶6 – p. 6, ¶1).
However, the citation to paragraph [0051] plainly states that such an arrangement is merely “preferable”, and MPEP 2123 II states “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. Paragraph [0051] thus cannot be said to teach away from angled channels.
The citation to paragraph [0061] that the array of needles moves “in a horizontal plane, perpendicularly to the longitudinal axis of the cheese” does not necessarily mean that the needles 
Applicant next asserted that “Guilloteau discloses only the industry standard circular block of cheese” that are allegedly “not meant for creating slices therefrom” (Applicant’s Remarks, p. 6, ¶2).
To the contrary, Guilloteau plainly states that the cheese may be in any form ([0048]).
Applicant then asserted that claim 1 requires piercing the block at only one surface location, while Fig.1a of the reference shows two sides of the block being pierced (Applicant’s Remarks, p. 6, ¶3).
As discussed previously herein, the present claims do not exclude the performance of additional methods steps due to the use of the “comprising” transitional phrase. That Guilloteau may disclose piercing other sides of the cheese does not matter.
Regarding claim 11, Applicant argued that Guilloteau allegedly discloses only angles that may incidentally vary slightly from perpendicular (Applicant’s Remarks, p. 6, ¶5).
As discussed previously herein, the needles at the edges of the arrays in Fig.1a are at angles that are substantially lower than perpendicular and that fall within the claimed range. Applicant’s argument is thus unpersuasive.
Applicant further argued that claim 11 allegedly requires all the channels to be substantially parallel to one another, which contradicts the disclosure of Guilloteau (Applicant’s Remarks, p. 6, ¶6).
However, claim 11 does not exclude the performance of additional method steps that may result in the introduction of channels that are not parallel with the channels that are produced as part of the claimed method. Examiner thus maintains that the disclosure of Guilloteau is adequate to anticipate the claimed method.
Regarding claim 17, Applicant again argued that the angle in Guilloteau is at most 10°, which does not overlap the limit in claim 17 (Applicant’s Remarks, p. 7, ¶1).
As discussed previously herein, the needles at the edges of the arrays in Fig.1a are at angles that are substantially lower than perpendicular and that fall within the claimed range. Applicant’s argument is thus unpersuasive.
The rejections of claims 1, 11 and 17 have been maintained herein.
The rejections of claims 2-8, 10, 12-16, and 18-20, which depend from claims 1, 11 and 17, variously, and are rejected based on the same prior art, are additionally maintained herein.
Regarding claim 21, Examiner notes that the claim is virtually indistinguishable from merely inserting a fork into a cheese cube, except the tines of a fork may not necessarily fall within the scope of “needles”. Nonetheless, a claim that relies primarily merely on the angle of insertion of the needle would at least be considered obvious based simply on conventional methods of using a fork for piercing and picking up food.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-8 and 10-21 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793